--------------------------------------------------------------------------------

NOVACOPPER INC.

  2012 NON-EMPLOYEE DIRECTORS DEFERRED SHARE UNIT PLAN  

EFFECTIVE NOVEMBER 29, 2012

--------------------------------------------------------------------------------

NOVACOPPER INC.

2012 NON-EMPLOYEE DIRECTORS DEFERRED SHARE UNIT PLAN

1.

PURPOSE OF THE PLAN

      1.1

This Plan has been established by the Corporation to promote the interests of
the Corporation by attracting and retaining qualified persons to serve on the
Board and to promote a greater alignment of long term interests between such
Participants and the shareholders of the Corporation.

      2.

PLAN DEFINITIONS AND INTERPRETATIONS

     

In this Plan, the following terms have the following meanings:

      (a)

“Account” means an account maintained for each Participant on the books of the
Corporation which will be credited with Deferred Share Units, in accordance with
the terms of the Plan.

      (b)

“Applicable Law” means any applicable provision of law, domestic or foreign,
including, without limitation, applicable securities legislation, together with
all regulations, rules, policy statements, rulings, notices, orders or other
instruments promulgated thereunder and Stock Exchange Rules.

      (c)

“Board” means the Board of Directors of the Corporation.

      (d)

“Change of Control” means the acquisition by any person or by any person and a
Joint Actor, whether directly or indirectly, of voting securities (as defined in
the Securities Act (British Columbia)) of the Corporation, which, when added to
all other voting securities of the Corporation at the time held by such person
or by such person and a Joint Actor, totals for the first time not less than
fifty percent (50%) of the outstanding voting securities of the Corporation or
the votes attached to those securities are sufficient, if exercised, to elect a
majority of the Board.

      (e)

“Committee” means the Compensation Committee of the Board.

      (f)

“Common Shares” mean Common Shares of the Corporation and includes any
securities of the Corporation into which such Common Shares may be converted,
reclassified, redesignated, subdivided, consolidated, exchanged or otherwise
changed, pursuant to a Reorganization or otherwise.

      (g)

“Corporation” means NovaCopper Inc. and its respective successors and assigns,
and any reference in the Plan to action by the Corporation means action by or
under the authority of the Board or any person or committee that has been
designated for the purpose by the Board including, without limitation, the
Committee.

      (h)

“DSU” or “Deferred Share Unit” means a unit credited to a Participant by way of
a bookkeeping entry in the books of the Corporation pursuant to this Plan, the
value of which is equivalent in value to a Common Share.

      (i)

“Grant” means any Deferred Share Unit credited to the Account of a Participant.

      (j)

“Insider” has the meaning ascribed thereto under the Toronto Stock Exchange
Company Manual.


--------------------------------------------------------------------------------

- 2 -

  (k)

“Notice of Redemption” means written notice, on a prescribed form, by the
Participant, or the administrator or liquidator of the estate of the
Participant, to the Corporation of the Participant’s wish to redeem his or her
Deferred Share Units.

        (l)

“Participant” means a director of the Corporation who is designated by the
Committee as eligible to participate in the Plan.

        (m)

“Plan” means this 2012 Non-Employee Directors Deferred Share Unit Plan.

        (n)

“Redemption Date” means the date that a Notice of Redemption is received by the
Corporation; provided in the case of a U.S. Eligible Participant, however, the
Redemption Date will be made the earlier of (i) “separation from service” within
the meaning of Section 409A of the Code, or (ii) within 90 days of the U.S.
Eligible Participant’s death.

        (o)

“Reorganization” means any (i) capital reorganization, (ii) merger, (iii)
amalgamation, or (iv) arrangement or other scheme of reorganization.

        (p)

“Section 409A” means Section 409A of the U.S. Internal Revenue Code of 1986, as
amended, and the Treasury Regulations promulgated thereunder as in effect from
time to time.

        (q)

“Security Based Compensation Arrangement” has the meaning defined in the
provisions of the TSX Company Manual relating to security based compensation
arrangements.

        (r)

“Share Price” means the closing price of a Common Share on the Toronto Stock
Exchange averaged over the five (5) consecutive trading days immediately
preceding (a) in the case of a Grant, the last day of the fiscal quarter
preceding the date of Grant in respect of a director, or (b) in the case of a
redemption, the Redemption Date, as applicable, or in the event such shares are
not traded on the Toronto Stock Exchange, the fair market value of such shares
as determined by the Committee acting in good faith.

        (s)

“Termination Date” means the date of a Participant’s death, or retirement from,
or loss of office or employment with the Corporation, within the meaning of
paragraph 6801(d) of the regulations under the Income Tax Act (Canada),
including the Participant’s resignation, retirement, removal from the Board,
death or otherwise.

        (t)

“U.S. Eligible Participant” refers to a Participant who, at any time during the
period from the date Deferred Share Units are granted to the Participant to the
date such Deferred Share Units are redeemed by the Participant, is subject to
income taxation in the United States on the income received for his or her
services as a director of the Corporation and who is not otherwise exempt from
U.S. income taxation under the relevant provisions of the U.S. Internal Revenue
Code of 1986, as amended, or the Canada-U.S. Income Tax Convention, as amended
from time to time.


3.

NON-EMPLOYEE DIRECTOR COMPENSATION

    3.1

Establishment of Annual Base Compensation

     An annual compensation amount (the "Annual Base Compensation") payable to
non-employee Directors (hereafter "Directors") of the Corporation shall be
established from time-to-time by the Board. The amount of Annual Base
Compensation will be reported annually in the Corporation’s management
information circular.

--------------------------------------------------------------------------------

- 3 -

3.2

Payment of Annual Base Compensation

      (a)

The Annual Base Compensation shall be payable in quarterly installments, with
each installment payable as promptly as practicable following the last business
day of the fiscal quarter to which it applies. Quarterly payments shall be pro
rated if Board service commences or terminates during a fiscal quarter. The
number of DSUs to be paid and the terms of the DSUs shall be determined as
provided in the following sections of this Plan.

      (b)

Each Director may elect to receive in DSUs up to 50% of his or her Annual Base
Compensation by completing and delivering a written election to the Corporation
on or before November 15th of the calendar year ending immediately before the
calendar year with respect to which the election is made. Such election will be
effective with respect to compensation payable for fiscal quarters beginning
during the calendar year following the date of such election. In addition, a
Director may elect on or before [December º, 2012] to receive up to 50% of his
or her Annual Base Compensation for the fiscal quarters beginning in 2013 in
DSUs. Further, where an individual becomes a Director for the first time during
a fiscal year and such individual has not previously participated in a plan that
is required to be aggregated with this Plan for purposes of Section 409A, such
individual may elect to participate in the Plan with respect to fiscal quarters
of the Corporation commencing after the Corporation receives such individual’s
written election, which election must be received by the Corporation no later
than 30 days after such individual’s appointment as a Director. For greater
certainty, new Directors will not be entitled to receive DSUs pursuant to an
election for the quarter in which they submit their first election to the
Corporation or any previous quarter. Elections hereunder shall be irrevocable
with respect to compensation earned during the period to which such election
relates.

      (c)

All DSUs granted with respect to Annual Base Compensation will be credited to
the Director's Account when such Annual Base Compensation is payable (the "Grant
Date").

      (d)

The Director's Account will be credited with the number of DSUs calculated to
the nearest thousandths of a DSU, determined by dividing the dollar amount of
compensation payable in DSUs on the Grant Date by the Share Price. Fractional
Deferred Share Units will not be issued and any fractional entitlements will be
rounded down to the nearest whole number.

      3.3

Additional Deferred Share Units

     In addition to DSUs granted pursuant to Section 3.2, the Board may award
such number of DSUs to a Participant as the Board deems advisable to provide the
Participant with appropriate equity-based compensation for the services he or
she renders to the Corporation. The Board shall determine the date on which such
DSUs may be granted and the date as of which such DSUs shall be credited to a
Participant’s Account. The Corporation and a Participant who receives an award
of DSUs pursuant to this Section 3.3 shall enter into a DSU award agreement to
evidence the award and the terms applicable thereto.

--------------------------------------------------------------------------------

- 4 -

4.

ADMINISTRATION OF DSU ACCOUNTS

    4.1

Administration of Plan

     The Committee shall have the power, where consistent with the general
purpose and intent of the Plan and subject to the specific provisions of the
Plan:

  (a)

to establish policies and to adopt rules and regulations for carrying out the
purposes, provisions and administration of the Plan and to amend and rescind
such rules and regulations from time to time;

        (b)

to interpret and construe the Plan and to determine all questions arising out of
the Plan and any such interpretation, construction or determination made by the
Committee shall be final, binding and conclusive for all purposes;

        (c)

to prescribe the form of the instruments used in conjunction with the Plan; and

        (d)

to determine which members of the Board are eligible to participate in the Plan.


4.2

Redemption of Deferred Share Units


  (a)

Each Participant shall be entitled to redeem his or her Deferred Share Units
during the period commencing on the business day immediately following the
Termination Date and ending on the 90th day following the Termination Date by
providing a written Notice of Redemption to the Corporation. In the event of
death of a Participant, the Notice of Redemption shall be filed by the legal
representative of the Participant. In the case of a U.S. Eligible Participant,
however, the redemption will be deemed to be made the earlier of (i) “separation
from service” within the meaning of Section 409A, or (ii) within 90 days of the
U.S. Eligible Participant’s death.

        (b)

Upon redemption, the Participant shall be entitled to receive, and the
Corporation shall issue or provide:


  (i)

subject to shareholder approval of this Plan and the limitations set forth in
Section 6.2 below, a number of Common Shares issued from treasury equal to the
number of DSUs in the Participant’s Account, subject to any applicable
deductions and withholdings;

        (ii)

subject to and in accordance with any Applicable Law, a number of Common Shares
purchased by an independent administrator of the Plan in the open market for the
purposes of providing Common Shares to Participants under the Plan equal in
number to the DSUs in the Participant’s Account, subject to any applicable
deductions and withholdings;

        (iii)

the payment of a cash amount to a Participant equal to the number of DSUs
multiplied by the Share Price, subject to any applicable deductions and
withholdings; or

        (iv)

any combination of the foregoing,

as determined by the Corporation, in its sole discretion.

--------------------------------------------------------------------------------

- 5 -

4.3

Payment Notwithstanding

     Notwithstanding any other provision of this Plan, all amounts payable to,
or in respect of, a Participant hereunder shall be paid on or before December 31
of the calendar year commencing immediately after the Participant’s Termination
Date.

5.

ALTERATION OF NUMBER OF SHARES SUBJECT TO THE PLAN

    5.1

Subdivisions or Consolidations

     In the event that the Common Shares shall be subdivided or consolidated
into a different number of Common Shares or a distribution shall be declared
upon the Common Shares payable in Common Shares, the number of DSUs then
recorded in the Director’s Account shall be adjusted by replacing such number by
a number equal to the number of Common Shares which would be held by the
Director immediately after the distribution, subdivision or consolidation,
should the Director have held a number of Common Shares equal to the number of
DSUs recorded in the Director’s Account on the record date fixed for such
distribution, subdivision or consolidation.

5.2

Reorganizations

     In the event there shall be any change, other than as specified in Section
5.1, in the number or kind of outstanding Common Shares or of any shares or
other securities into which such Common Shares shall have been changed or for
which they shall have been exchanged, pursuant to a Reorganization or otherwise,
then there shall be substituted for each Common Share referred to in the Plan or
for each share into which such Common Share shall have been so changed or
exchanged, the kind of securities into which each outstanding Common Share shall
be so changed or exchanged and an equitable adjustment shall be made, if
required, in the number of DSUs then recorded in the Director’s Account, such
adjustment, if any, to be reasonably determined by the Committee and to be
effective and binding for all purposes.

5.3

Adjustments

     In the case of any such substitution, change or adjustment as provided for
in this Section 5, the variation shall generally require that the number of DSUs
then recorded in the Director’s Account prior to such substitution, change or
adjustment will be proportionately and appropriately varied.

6.

RESTRICTIONS ON ISSUANCES

    6.1

Maximum Number of DSUs

     DSUs may be granted by the Corporation in accordance with this Plan
provided the aggregate number of DSUs outstanding pursuant to the Plan from time
to time shall not exceed 2% of the number of issued and outstanding Common
Shares from time to time.

6.2

Insider Participation Limits

     The maximum number of Common Shares issuable to Insiders pursuant to
Section 4.2(b)(i) of the Plan, together with any Common Shares issuable pursuant
to any other Security Based Compensation Arrangement, at any time, shall not
exceed 10% of the total number of outstanding Common Shares. The maximum number
of Common Shares issued to Insiders pursuant to Section 4.2(b)(i) of the Plan,
together with any Common Shares issued pursuant to any other Security Based
Compensation Arrangement, within any one year period, shall not exceed 10% of
the total number of outstanding Common Shares.

--------------------------------------------------------------------------------

- 6 -

7.

AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN

    7.1

Amendment to the Plan

     Until such time as the Corporation receives shareholder approval of the
issuances from treasury contemplated in Section 4.2(b)(i), the Plan may be
amended, suspended or terminated at any time by the Board in whole or in part.
No amendment of the Plan shall, without the consent of the Participants affected
by the amendment, or unless required by Applicable Law, adversely affect the
rights accrued to such Participants with respect to DSUs granted prior to the
date of the amendment.

     Following shareholder approval of any issuances from treasury as
contemplated in Section 4.2(b)(i), the Board may at any time, and from time to
time, and without shareholder approval, amend any provision of the Plan, subject
to any regulatory or stock exchange requirement at the time of such amendment,
including, without limitation:

  (b)

for the purposes of making formal minor or technical modifications to any of the
provisions of the Plan including amendments of a “clerical” or “housekeeping”
nature;

        (c)

to correct any ambiguity, defective provision, error or omission in the
provisions of the Plan;

        (d)

amendments to the termination provisions of Section 7.2;

        (e)

amendments necessary or advisable because of any change in applicable securities
laws;

        (f)

amendments to the transferability of Deferred Share Units provided for in
Section 8.10;

        (g)

amendments to Section 4.1 relating to the administration of the Plan; and

        (h)

any other amendment, fundamental or otherwise, not requiring shareholder
approval under applicable laws or the rules of the Toronto Stock Exchange;

provided, however, that:

  (i)

no such amendment of the Plan may be made without the consent of each affected
Participant in the Plan if such amendment would adversely affect the rights of
such affected Participant(s) under the Plan; and

          (j)

shareholder approval shall be obtained in accordance with the requirements of
the Toronto Stock Exchange for any amendment:

          (i)

to Section 6.1 in order to increase the maximum number of Deferred Share Units
which may be issued under this Plan (other than pursuant to Section 5);

          (ii)

to Section 7.1; or

          (iii)

to the definition of “Participant”.


7.2

Plan Termination

     The Committee may decide to discontinue granting awards under the Plan at
any time in which case no further Deferred Share Units shall be awarded or
credited under the Plan. Any Deferred Share Units which remain outstanding in a
Participant’s Account at that time shall continue to be dealt with according to
the terms of the Plan. The Plan shall terminate when all payments owing pursuant
to Section 4.2 of the Plan have been made and all Deferred Share Units have been
cancelled in all Participants’ Accounts

--------------------------------------------------------------------------------

- 7 -

8.

GENERAL PROVISIONS

    8.1

Withholding

     The Corporation may withhold from any amount payable to a Participant,
either under this Plan, or otherwise, such amount as may be necessary so as to
ensure that the Corporation will be able to comply with the applicable
provisions of any federal, provincial, state or local law relating to the
withholding of tax or other required deductions, including on the amount, if
any, includable in the income of a Participant. The Corporation shall also have
the right in its discretion to satisfy any such withholding tax liability by
retaining, acquiring or selling on behalf of a Participant any Common Shares
which would otherwise be issued or provided to a Participant hereunder.

8.2

Assignability

     No right to receive payment of DSUs and other benefits under the Plan shall
be transferable or assignable by a Participant except by will or laws of descent
and distribution.

8.3

Unfunded Plan

     Unless otherwise determined by the Committee, the Plan shall be unfunded.
To the extent any Participant or his or her estate holds any rights by virtue of
a grant of Deferred Share Units under the Plan, such rights (unless otherwise
determined by the Committee) shall be no greater than the rights of an unsecured
creditor of the Corporation.

8.4

Final Determination

     Any determination or decision by or opinion of the Committee made or held
pursuant to the terms of the Plan shall be final, conclusive and binding on all
parties concerned. All rights, entitlements and obligations of Participants
under the Plan are set forth in the terms of the Plan and cannot be modified by
any other documents, statements or communications, except by Plan amendments
referred to in Section 7.1 of the Plan.

8.5

No Right to Employment

     Participation in the Plan shall not be construed to give any Participant a
right to be retained as a Director.

8.6

No Other Benefit

     No amount will be paid to, or in respect of, a Participant under the Plan
to compensate for a downward fluctuation in the price of Common Shares nor will
any other form of benefit be conferred upon, or in respect of, a Participant for
such purpose.

8.7

No Shareholder Rights

     Under no circumstances shall Deferred Share Units be considered Common
Shares nor shall they entitle any Participant to exercise voting rights or any
other rights attaching to the ownership of Common Shares nor shall any
Participant be considered the owner of Common Shares by virtue of the award of
Deferred Share Units.

--------------------------------------------------------------------------------

- 8 -

8.8

Reorganization of the Corporation

     The existence of any Deferred Share Units shall not affect in any way the
right or power of the Corporation or its shareholders to make or authorize any
adjustment, recapitalization, reorganization or other change in the
Corporation’s capital structure or its business, or any amalgamation,
combination, merger or consolidation involving the Corporation or to create or
issue any bonds, debentures, shares or other securities of the Corporation or
the rights and conditions attaching thereto or to affect the dissolution or
liquidation of the Corporation or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar nature or otherwise.

8.9

Successors and Assigns

     The Plan shall be binding on all successors and assigns of the Corporation.

8.10

General Restrictions and Assignment

     Except as required by law, the rights of a Participant under the Plan are
not capable of being anticipated, assigned, transferred, alienated, sold,
encumbered, pledged, mortgaged or charged and are not capable of being subject
to attachment or legal process for the payment of any debts or obligations of
the Participant.

8.11

Section 409A

     It is intended that the provisions of this Plan comply with Section 409A,
and all provisions of this Plan shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A. Notwithstanding anything in the Plan to the contrary, the following will
apply with respect to the rights and benefits of U.S. Eligible Participants
under the Plan:

  (a)

Except as permitted under Section 409A, any deferred compensation (within the
meaning of Section 409A) payable to or for the benefit of a U.S. Eligible
Participant may not be reduced by, or offset against, any amount owing by the
U.S. Eligible Participant to the Corporation or any of its affiliates.

        (b)

If a U.S. Eligible Participant becomes entitled to receive payment in respect of
any Deferred Share Units as a result of his or her “separation from service”
(within the meaning of Section 409A), and the U.S Eligible Participant is a
“specified employee” (within the meaning of Section 409A) at the time of his or
her separation from service, and the Committee makes a good faith determination
that (i) all or a portion of the Deferred Share Units constitute “deferred
compensation” (within the meaning of Section 409A) and (ii) any such deferred
compensation that would otherwise be payable during the six-month period
following such separation from service is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then payment of such “deferred compensation” shall
not be made to the U.S Eligible Participant before the date which is six months
after the date of his or her separation from service (and shall be paid in a
single lump sum on the first day of the seventh month following the date of such
separation from service) or, if earlier, the U.S Eligible Participant’s date of
death.

        (c)

A U.S. Eligible Participant’s status as a specified employee shall be determined
by the Corporation as required by Section 409A on a basis consistent with the
regulations under Section 409A and such basis for determination will be
consistently applied to all plans, programs, contracts, agreements, etc.
maintained by the Corporation that are subject to Section 409A.


--------------------------------------------------------------------------------

- 9 -

  (d)

Each U.S Eligible Participant, any beneficiary or the U.S Eligible Participant’s
estate, as the case may be, is solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on or for the
account of such U.S Eligible Participant in connection with this Plan (including
any taxes and penalties under Section 409A), and neither the Corporation nor any
affiliate shall have any obligation to indemnify or otherwise hold such U.S
Eligible Participant or beneficiary or the U.S Eligible Participant’s estate
harmless from any or all of such taxes or penalties.

        (f)

In the event that the Committee determines that any amounts payable hereunder
will be taxable to a Participant under Section 409A prior to payment to such
Participant of such amount, the Corporation may (i) adopt such amendments to the
Plan and Deferred Share Units and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Committee determines
necessary or appropriate to preserve the intended tax treatment of the benefits
provided by the Plan and Deferred Share Units hereunder and/or (ii) take such
other actions as the Committee determines necessary or appropriate to avoid or
limit the imposition of an additional tax under Section 409A.

        (g)

In the event the Corporation terminates the Plan in accordance with Section 7,
the time and manner of payment of amounts that are subject to 409A will be made
in accordance with the rules under 409A. The Plan will not be terminated except
as permitted under 409A.


8.12

Forfeiture Provision

     If a Participant is subject to tax under the Income Tax Act (Canada) and
also is a U.S. Eligible Participant with respect to DSUs, the following special
rules regarding forfeiture of such Share Units will apply if the Participant’s
DSUs are subject to Section 409A. For greater clarity, these forfeiture
provisions are intended to avoid adverse tax consequences under Section 409A
and/or under paragraph 6801(d) of the regulations under the Income Tax Act
(Canada), that may result because of the different requirements as to the time
of settlement of Share Units with respect to a Participant’s “separation from
service” (within the meaning of Section 409A) (“Separation From Service”) and
his retirement or loss of office (under tax laws of Canada). If a Participant
otherwise would be entitled to payment of DSUs in any of the following
circumstances, such DSUs shall instead be immediately and irrevocably forfeited
(for greater certainty, without any compensation therefore):

  (a)

a Participant experiences a Separation From Service as a result of a permanent
decrease in the level of services provided to less than 20% of his past service
in circumstances that do not constitute a retirement from, or loss of office or
employment with, the Corporation or an affiliate thereof, within the meaning of
paragraph 6801(d) of the regulations under the Income Tax Act (Canada); or

        (b)

a Participant experiences a Separation From Service upon ceasing to be a
director while continuing to provide services as an employee in circumstances
that do not constitute a retirement from, or loss of office or employment with,
the Corporation or an affiliate thereof, within the meaning of paragraph 6801(d)
of the regulations under the Income Tax Act (Canada); or

        (c)

a Participant experiences a serious disability that continues for more than 29
months in circumstances that constitute a Separation from Service and do not
constitute a retirement from, or loss of office or employment with, the
Corporation or an affiliate thereof, within the meaning of paragraph 6801(d) of
the regulations under the Income Tax Act (Canada); or


--------------------------------------------------------------------------------

- 10 -

  (d)

a Participant experiences a retirement from, or loss of office or employment
with, the Corporation or an affiliate thereof, within the meaning of paragraph
6801(d) of the regulations under the Income Tax Act (Canada) by virtue of
ceasing employment as both an employee and as a director, but he continues to
provide services as an independent contractor such that he has not experienced a
Separation From Service.


8.13

Interpretation

     In this text, words importing the singular meaning shall include the plural
and vice versa, and words importing the masculine shall include the feminine and
neuter genders.

8.14

Governing Law

     The validity, construction and effect of the Plan and any actions taken or
relating to the Plan shall be governed by the laws of the Province of British
Columbia and the federal laws of Canada applicable therein.

8.15

Severability

     The invalidity or unenforceability of any provision of the Plan shall not
affect the validity or enforceability of any other provision and any invalid or
unenforceable provision shall be severed from the Plan.

8.16

Effective Date

     The effective date of this Plan shall be November 29, 2012.

--------------------------------------------------------------------------------